Citation Nr: 1102301	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  09-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for osteoarthritis of the 
left knee.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to January 
1983.

This case comes before the Board of Veterans Appeals (the Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office Center in Milwaukee, 
Wisconsin (RO), which denied the Veteran's claims.  During the 
pendency of the appeal, the Veteran relocated; original 
jurisdiction now resides at the RO in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In a VA Form 9, Appeal To Board Of Veterans' Appeals, which was 
submitted in April 2009, the Veteran requested a hearing before a 
Veterans Law Judge (VLJ) at the Milwaukee RO.  In a June 2010 
letter, the Milwaukee RO informed the Veteran that a hearing 
before a VLJ was scheduled on July 28, 2010.  Although the 
Veteran failed to appear for the July 2010 Board hearing, he 
submitted a letter dated in October 2010 that he relocated from 
Wisconsin to Georgia and never received notice of his July 2010 
hearing.  He also requested a videoconference hearing at the 
Atlanta RO.  In December 2010, the Board granted the Veteran's 
motion to reschedule his Board hearing pursuant to 38 C.F.R. 
§ 20.702.  

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before 
the Board will be granted if an appellant expresses a desire to 
appear in person.  In the present appeal, neither the Veteran, 
nor his representative, has withdrawn the request for a 
videoconference hearing.



Accordingly, the case is REMANDED for the following action:

 Schedule the Veteran for his requested 
videoconference hearing before a VLJ.  
The Veteran should be notified of the 
date, time and place of such a hearing 
by letter mailed to his current address 
of record, with a copy to his 
representative.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


